[Cite as State v. Johnson, 2014-Ohio-2638.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 99715




                                      STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                              EDWARDLEE JOHNSON
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-12-564315-B

        BEFORE: Keough, J., Celebrezze, P.J., and E.A. Gallagher, J.

        RELEASED AND JOURNALIZED:                      June 19, 2014
ATTORNEYS FOR APPELLANT

Erin R. Flanagan
1370 Ontario Street
2000 Standard Building
Cleveland, Ohio 44113

Russell S. Bensing
1370 Ontario Street
1350 Standard Building
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Jennifer L. O’Malley
       Brent C. Kirvel
Assistant Prosecuting Attorneys
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, J.:

         {¶1} In 2012, defendant-appellant, Edwardlee Johnson, was indicted for the

murder of Carlos Coates. He was charged with one count each of aggravated murder,

murder, and two counts of felonious assault, with each count also containing a notice of

prior conviction, repeat violent offender specifications and one- and three-year firearm

specifications.   He was also charged with having a weapon while under disability.

Johnson waived his right to a jury trial on the weapon while under disability count and the

notice of prior conviction and repeat violent offender specifications. The remaining

counts and specifications were tried before the jury, where the following evidence was

heard.

         {¶2} Cleveland police officer Carma Crosby testified that she was working with

officer Greg King in the early morning hours of June 12, 2012, when they responded to a

call for females fighting in the area of East 169th, Grovewood, and Ozark Streets. When

they arrived, they were flagged down by a female, later identified as Dionne Green

(“Green”), who told them her cousin had been shot. The officers then called for EMS.

According to Crosby, Green stated during her on-scene interview that either “Ed or

Capone” shot her cousin.

         {¶3} Also responding to the call for females fighting was Cleveland police officer

Edward Csoltko. He testified he saw a male, who was identified as Carlos Coates, lying

in the doorway of the house. As he looked for shell casings around the house, Csoltko
found a car key underneath the bushes in the front of the house that belonged to the Jeep

parked in front of the house.

       {¶4} Homicide Detective Melvin Smith responded to a call for a male shot on East

169th Street in Cleveland. He testified that he spoke with the responding officers,

investigated the scene, and conducted on-scene interviews with Green and Joe Fussell

(“Fussell”). As a result of those interviews, he learned the names of potential witnesses

and suspects including, Tamera Coleman, “Capone,” “Ed,” and “Leon,” whose street

name was “Light Skin.”

       {¶5} After completing the investigation of the crime scene, he and partner,

Detective Sandoval wanted to interview Peter Council, the owner of the Jeep Liberty that

was parked at the crime scene. While in route to speak with Council, Detective Sandoval

received a call from “Capone,” whose real name is Miekal Gale. They learned that Gale

was at University Hospitals and wanted to speak with them.

       {¶6} According to Detective Smith, Council was surprised to see homicide

detectives at his door and that his vehicle was involved in any situation. However, Smith

testified that it appeared that Council already knew that his vehicle was not with Gale,

who was the person he lent it to last. As a result of the interview with Council, Smith

learned Council received instructions by Gale to report the car stolen. Smith further

learned that both Gale and Tamera Coleman lived in the same apartment complex as

Council.
      {¶7} After interviewing Council, they went to Gale and Coleman’s apartment and

located Coleman. Smith described Coleman’s appearance as being a “rough state of

being, hair all over her head, somewhat intox[icated], and lethargic.” Coleman indicated

to Smith that she expected to see them and agreed to go down to the Justice Center for

questioning.

      {¶8} Smith testified that Coleman was dishonest with them during questioning,

specifically that she did not know of anyone named “Ed.” After Coleman was advised of

her constitutional rights, she agreed to continue talking with them, but the interview was

terminated because Coleman continued being dishonest with them; Coleman was arrested.

      {¶9} About an hour later, Smith learned that Coleman wanted to speak to him

again. During this interview, Coleman stated she wanted to be honest and admitted that

she knew “Ed,” and that she considered him as her brother because of his relationship

with her deceased brother. She further admitted that Gale was her live-in boyfriend, a

fact which she previously denied.

      {¶10} A few days after the interview with Green, Smith learned that “Light

Skin’s” real name was Leon Howard. He also learned that Fussell was not honest with

him at the crime scene about his whereabouts that morning. Smith further testified that

Fussell, Howard, and Gale all avoided giving the detectives a formal statement, and when

Gale finally met with detectives, he was uncooperative, and his attorney was present.

      {¶11} According to Smith, Howard was difficult to locate. It was not until Smith

learned that Howard’s father was a retired police officer and made contact with him were
they able to interview Howard. This occurred in the winter of 2012 — six months after

the murder.

       {¶12} Green testified that Coates was her second cousin but “like a brother.”

During her testimony, Green identified the witnesses to Coates’s death. Coleman is the

mother of Green’s niece and had been dating and living with Gale. Green stated she

knew Coleman for “years” and only knew Gale for one week prior to Coates’s murder.

Green also identified Fussell and Howard as friends, whom she knew for years. Green

denied knowing Johnson.

       {¶13} Green described the events leading up to Coates’s death. She testified that

earlier in the evening on June 11, 2012, she was at her house with Coleman, Howard, and

Coates.   They planned on going out while Coates stayed home to watch her and

Coleman’s children.

       {¶14} As the evening progressed, Coleman and Green started “bickering” about

“the past” and about Coleman “turning tricks” out of Green’s house. Coates started

getting involved in the conversation, which caused Coates and Green to exchange words.

Although Green believed that they were “just playing around,” a pushing and slapping

match began between the two, with Coates initiating the first contact and then Green

hitting him with a shoe.

       {¶15} During this commotion, Coleman told Coates to stop hitting Green or she

would “kick his ass.” Coates pushed Coleman against the wall and she was in his face

and hitting him. Coates hit Coleman back, which prompted her to start yelling that he
“wanted to fight like a bitch,” so she was going to call her “brother.” Coleman was

heard on the phone screaming about Green and Coates.

       {¶16} After the phone call, Green, Coleman, and Howard went to a bar, where

Green and Coleman talked about the fight with Coates.         During this conversation,

Coleman received a telephone call and went into the bathroom to take the call. When

Coleman did not come out of the bathroom, Green went into the bathroom and Coleman

was still on the phone talking to someone who Green testified she did not know.

According to Green, Coleman was “angry and hostile.” After Green told her not to call

anyone to her house, Coleman became “real hostile, eager, and mean.” When questioned

later by the police, Green told them that Coleman was talking on the phone with “Ed” and

that she learned from Coleman that he was coming to Cleveland from Akron. “Ed” was

identified as Johnson.

       {¶17} They left the bar and Howard drove them to a gas station to find some drugs.

 Green testified that she left Howard’s car and went across the street. When she came

back, she saw Gale, Coleman, Howard, and Fussell standing near Gale’s vehicle.

Coleman sat inside Gale’s vehicle, and Green sat in the front seat of Howard’s car where

she and Howard smoked with Fussell.

       {¶18} When they arrived back at Green’s house, Coates was standing on the front

lawn of her house upset because no one brought him cigarettes. Green then walked up to

the corner of Grovewood and East 169th Streets where Fussell had parked his truck.

Green stated that after Coleman and Gale arrived, Coleman was upset with her because
Fussell was there. Green testified that Coleman kept “walking up on her,” so, “I hit her,”

which caused them to start fighting in the street. While they were fighting, Green saw a

man walking toward her house, on the other side of the street. She stated she did not

recognize the man, but described him as being “light-skinned, tall, dark clothing” and it

“looked like he had something on his hip.” Green initially though the man was coming

to help, but about five seconds after the man walked by, she heard a gunshot. Green was

able to break free from Coleman, and ran to her house with Coleman following.

       {¶19} Green stated that when she got to her house, she saw Gale pacing back and

forth in front of her house looking for his car key, and saw Coates lying in the doorway.

Green testified that she knew Coates was injured, but just thought he was

“knocked-out,”and she did not at that time associate the gunshot with Coates’s injury. In

fact, she tried lifting Coates to wake him. When she did this, Coleman approached her,

said some words to her, and then hit her.

       {¶20} After this altercation, Coleman, her children, and Gale left, and Green ran to

call for help. On the porch of her friend’s house, Green saw Howard for the first time

since the gunshot was heard. Green testified that she used his phone, over his protest, to

call 911. However, a police cruiser was driving up the street, so she flagged down the

cruiser.

       {¶21} Green testified that the unidentified man she saw walking was not Howard

because of the male’s walk.       She further admitted that when she gave her initial

interview to the police at the scene, she did not tell them about the unidentified man
walking down the street before she heard the gunshot. According to Green, she never

saw the unidentified man again.

         {¶22} Fussell testified that he grew up with Coates, Coleman, and Green; he did

not know Gale or Johnson, and met Howard for the first time in the early morning of June

12, 2012, after receiving a phone call from Green, who wanted money so she could buy

PCP. He testified that he rode his bicycle to the gas station and when he got there, both

Coleman and Green got out of Howard’s car. Green then went to a friend’s house on

another street. While he waited for Green, Coleman had some words with him, and then

she got into a Jeep that pulled up at the gas station. After Green returned, he, Green, and

Howard smoked a PCP cigarette, and Green invited him back to her house.

         {¶23} Fussell testified that he went home and then drove his truck to Green’s

house.     When he drove by her house, he saw Coates standing in the driveway.

According to Fussell, Coates had a serious look on his face like something was wrong.

Fussell spoke briefly with Coates, who told him to “watch out for that car right there,”

pointing at a car parked up the street. After Fussell parked his truck on the corner of

East 169th and Grovewood Streets, Green walked up to the corner. Fussell testified that

Coleman arrived, jumped out of the Jeep, and immediately started fighting with Green.

         {¶24} Fussell testified that when he heard Coleman and Green fighting, he was

going to get out of his truck, but he saw somebody walk by the passenger side of his truck

— “like cocking a gun or something.” He described the person as a male who was a

little taller and heavier than him; and his skin complexion was a little lighter than his
own. Fussell stated that he was aware of the gun because “I had guns before. I don’t

know, you just — I just seen the gun. I seen him cock it or playing with it, whatever he

was doing. He tucked it. He walked down the side of the house. Then a few minutes

later, I had heard a gunshot.”

       {¶25} Fussell stated that after he heard the gunshot, he ducked down in his truck.

When he looked up, he saw Coleman leaving the house with her children. According to

Fussell, Green was upset stating that she could not “believe this girl brought this shit to

her house. I can’t believe she did this.” After Green told him that Coates “was knocked

out or something,” Fussell tried to wake him up. As he was “tapping” at Coates, Fussell

noticed a red mark on Coates’s eye, like somebody had punched him.

       {¶26} On cross-examination, Fussell admitted he did not give an official statement

to the police until he was arrested in January 2013, even though he knew homicide

detectives wanted to speak with him about Coates’s murder. He stated that he did not

want to get involved because he had no business being there that evening.

       {¶27} Leon Howard (“Howard”) testified he knew Coates for about a year and

Green for two or three years. He “knew of” Fussell, but testified that he did not know

Coleman, Johnson, or Gale.

       {¶28} On the evening of June 11, 2012, Howard went to Green’s house to pick up

some belongings. When he arrived, Coleman and Coates were already there. Howard,

although uncertain at times as his testimony progressed, stated that everyone was drinking

but not getting along. He stated that Coleman, Green, and Coates were “all at each
other” — with Coleman and Green arguing and then Coleman and Coates physically

fighting. Howard stated that when Coleman started hitting Coates, he had to break them

up, and then suggested they go to the bar.

       {¶29} Howard stated that he could see Coleman and Green were still arguing at the

bar. According to Howard, the girls kept running in and out of the bathroom and

Coleman was making calls to “Capone and to the defendant.” When asked how he knew

Coleman was calling Johnson, he responded, “cuz she was mad” and because “[Coates]

had hit her.” Howard further testified that Coleman was texting someone who was

“coming up from Akron.”

       {¶30} Howard testified that they left the bar around 2:00 a.m. and went to a gas

station where Coleman was meeting Gale, but later testified that they went to the gas

station at the request of Green.    Upon arriving at the gas station, Green left while

Howard and Coleman waited in the car. About 30 minutes later, Gale drove up in a Jeep

and Coleman got out of Howard’s car, standing between the two vehicles. Howard

testified that he kept asking Coleman why Gale was “mugging” him, meaning staring at

him. Howard testified that he and Gale never spoke, but just stared at each other.

       {¶31} Howard testified that while waiting for Green to return, he noticed that

Coleman had left her cell phone in his backseat and that he fielded over 20 calls from

Coates during the entire evening requesting that they bring him cigarettes. Once Green

returned to the car, they drove back to Green’s house.
       {¶32} When they arrived, Coates was standing in the driveway “upset” because

“they was coming to fight him.” According to Howard, Coates knew that Gale and

someone from Akron were coming to fight him because “Coleman told Coates that before

leaving for the bar.”

       {¶33} Howard testified that Coates told him that he was watching a black Honda

that was parked across the street up by Grovewood because “no one had gotten out the car

yet.” At this time, a Jeep pulled up, almost stopping in front of Green’s house. After

Howard told Coates that Coleman was in the Jeep, Coates ran toward the Jeep, but the

driver pulled away causing Coates to chase after it. Howard testified that Coates stopped

and walked back to the driveway. As Coates walked back, Howard told him it “ain’t

seem right,” meaning “if they want to fight, they should fight.” Howard testified the

Jeep then came back down East 169th and stopped, parking right in front of Green’s

driveway.

       {¶34} Gale stepped out of the Jeep, and according to Howard, was walking toward

where the girls were fighting. Howard testified he noticed a male wearing a hoodie

walking down the other side of the street toward Ozark Street. The male walked past

Green’s house, however when Howard noticed Gale walking toward them, he also

noticed the male had turned around and was now walking over to them.             Howard

testified that Coates, who was still on the porch, started arguing with Gale, who was

standing on the grass in front of the house. According to Howard, the male wearing the
hoodie walked up, pulled the hood off his head, and asked Coates “you remember me?”

Howard stated he could see the male’s face and identified the male as Johnson.

       {¶35} According to Howard, Coates and Gale stopped arguing, and Coates

answered Johnson’s question. Howard testified that his cell phone started ringing, and

when he reached for his phone, Johnson pulled a gun, pointing it at Howard, who was

standing next to Coates on the porch. When Howard identified that it was only his cell

phone, Johnson pulled the trigger of the gun, but the gun jammed.               According to

Howard, Johnson then ran to the bushes on the side of the house, but Gale approached

Coates and punched him the face, which started a wrestling match between them.

Howard stated that Coates and Gale were fighting for about two minutes when he heard

Gale scream and saw him fall on the grass. While not mentioning anything about a

weapon during direct examination, Howard testified on cross-examination that Coates

had a nine-inch knife and stabbed Gale.

       {¶36} After Gale fell, Johnson re-emerged from the bushes, raising the gun.

Howard yelled for Coates to run in the house, and as Howard ran into the house, he heard

a gunshot and saw Coates’s body drop to the floor. Howard admitted that he did not see

who actually pulled the trigger and shot Coates, but denied that he shot him.

       {¶37} After seeing Coates fall, Howard hid by the couch and called out to Coates.

When Coates did not respond, Howard ran to the kitchen and hid by the stove, and then

ran down into the basement and hid in a corner for 15 or 20 minutes. During that time,

he could hear the kids running around upstairs and fighting between Green and Coleman.
 When he did not hear any more noise coming from upstairs, Howard went out the back

door and ran through some yards toward Ozark Street. Howard testified that when he

was hiding in some bushes, he saw Gale, Coleman, and her children walking down the

street toward East 170th Street. Howard stated that he then got into his car and drove

towards East 168th Street. Although he became more uncertain later in his testimony,

Howard testified that he saw them get into a dark-colored car.

       {¶38} Howard testified that he drove to a friend’s house on East 168th Street and

sat on the porch of the house, until Green ran to the house crying and stating she was

scared because Coates “was dead.” Rather than going with Green back to her house,

Howard stayed on his friend’s porch and called his attorney. After advising his attorney

what had happened, he asked his attorney to call the homicide unit to see if they knew

whether Howard was there at the scene. According to Howard, his attorney called him

back and stated that they did not have his name in connection with Coates’s death.

Detective Smith verified that an attorney did call about Coates’s death.

       {¶39} Howard admitted that he did not voluntarily speak to the police about

Coates’s murder until December 2012, because he did not want to be involved. Howard

admitted that although his father is a police officer, it was not until he was being

threatened with an arrest warrant did he agree to talk to the police. Furthermore, he

stated that he did not talk to his father about the murder, but admitted that when he told

his aunt and uncle, who are also police officers, they advised him to “get rid of

[Coleman’s] cell phone” that was left in his car.
      {¶40}    Miekal Gale (“Gale”) testified that on June 12, 2012, he had a case

pending for felonious assault and domestic violence, for which he was ultimately placed

on probation. Following the events of June 12, 2012, he was charged with obstruction of

official business, assault, and trespassing. Gale admitted that he hoped in exchange for

his testimony against Johnson, he would remain on probation, even if he pleaded guilty to

the new charges.

      {¶41} Gale testified that in the early afternoon of June 12, 2012, he drove Coleman

to Green’s house. He then went home but later went to a strip club with a friend until

2:00 or 2:30 a.m. Afterwards, he called Coleman who asked him to pick her up at a gas

station. Gale testified that Coleman’s demeanor was “calm, but drunk.” After she got

into his vehicle, Coleman told him that she and Coates had “gotten into it” and that

Coates “put his hands on her.” Gale testified that she explained the whole situation to

him and that her “brother” was coming.

      {¶42} Gale identified Coleman’s “brother” as Johnson, whom he had met a couple

of times. Gale stated that he was skeptical that Johnson was really her “brother” in a

familial sense. He described his relationship with Johnson as not a personal one; he only

spoke to Johnson when he would call looking for Coleman. Gale also denied having a

falling out with Johnson after suspecting that Johnson and Coleman’s relationship was

something more.

      {¶43} Gale testified that when he asked Coleman why she called Johnson, she

responded:
      A: She saying he need to come [f * * k] him up. He need to learn a lesson.

      Q: And who is she referring to?

      A: Carlos.

      {¶44} Gale testified that while they were driving over to Green’s house, Coleman

used his cell phone to call Johnson because she left her phone in Howard’s car. Based

on those conversations, Gale testified that he had reason to believe that Johnson was on

his way from Akron, but it was not his intention to meet up with Johnson to approach

Coates or for Johnson to be his “back up.” However, on cross-examination, he testified

that he was surprised to see Johnson at Green’s house.

      {¶45} When they arrived at East 169th Street, Gale approached Coates, who was

sitting on the porch, and asked him what happened between him and Coleman. Gale

stated that he got upset when Coates told him to mind his own business. Gale then

walked up from the lawn and slapped Coates in the face, which caused Coates to start

“swinging back.” Gale testified that when he heard a gun cock, he turned and saw

Johnson, who was wearing a red hoodie, standing beside him on his right, but facing

Coates.

      {¶46} Gale started backing up towards his car when he saw Johnson cock the gun,

raise it, and pull the trigger, but the gun jammed. According to Gale, Howard ran inside

the house, but Coates “started mouthing off, saying that this is some bitch ass shit, you a

bitch ass [n***a].” He then saw Johnson go behind some bushes, and he could hear
Johnson trying to unjam the gun. Gale testified that he then heard a gunshot when he

was by the driver’s side of his vehicle. At that point, Gale realized he had been stabbed.

          {¶47} Gale denied bringing a firearm to the scene or shooting Coates. He stated

that when he heard the gunshot, he ducked, and after rising up, he did not see anyone.

Gale testified that he just wanted to leave but realized he did not have his car key. When

he went by the porch to look for his key, he saw Coates laying in the doorway and thought

“that man might be dead.” But instead of checking on him, he continued looking for his

car key.

          {¶48} Gale testified that Coleman and Green came running up from the corner;

both entering the house by stepping over Coates’s body. According to Gale, Coleman

and Green got into a verbal altercation that turned into a scuffle by the doorway where

Coates was lying. Gale testified that Johnson drove up in a dark colored car in front of

Green’s house. Both he and Johnson yelled for Coleman “to come on.” Gale testified

that because Coleman was taking so long, Johnson drove off, heading toward Ozark

Street.

          {¶49} Gale testified he started walking, with Coleman and the kids following him,

heading toward where Johnson was parked. After getting into Johnson’s car, he and

Johnson had a conversation about what happened.

          A: I told him that I think you shot him.

          Q: All right. Does Ed respond to you?

          A: Yes.
Q: What’s his reaction to that?

A: He said that — he asked me did I shoot — did he shoot him. I said it’s
a possibility that you shot that man and that man is dead.

Q: All right. What was Ed’s reaction to that?

A: He said, I only shot one time.

Q: I’m sorry?

A: I said he only shot — fired a shot one time.

Q: What’s your reaction? Did you respond to that?

A: I’m like, I think that one shot killed him.

Q: All right. Does Ed have a reaction to that?

A: Yes.

Q: What’s he say?

A: That he ain’t mean to do it if that’s what happened.

Q: Does Ed seem to be —

A: Remorseful?

Q: Anything like that, remorseful, sorrowful, excited, mad, glad or sad?

A: He didn’t seem like he was happy.

Q: All right.

A: He seemed like he was in a — like what did I do, what did she —

kinda’ like what did I get myself into. I didn’t mean for it to happen that

way.
       {¶50} According to Gale, Coleman, who was seated in the back seat with her

children, was “hyper, pumped up.” Gale told Coleman to call and report that someone

got shot on East 169th Street. According to Gale, Coleman called the police, but she told

the police that she had been raped and that someone could be dead or shot in the East

169th area. However, Detective Smith testified that no calls were received reporting a

shooting.

       {¶51} Gale testified that Johnson drove about five streets away and then stopped

to retrieve the gun, which was hidden in the grass. Johnson placed the gun under the

hood of the car and drove to Gale and Coleman’s residence.

       {¶52} Once they returned home, Gale, although wheezing and out of breath,

walked to a gas station to buy a cigar, peroxide, and alcohol to treat his stab wounds. He

also threw his bloody clothes into a dumpster at a nearby plaza, which were never

recovered. His brother eventually took him to University Hospitals for medical treatment

where he gave the nurse false information about his identity and his injuries.

       {¶53} Gale testified that while at the hospital, he called Detective Sandoval to tell

him what had happened so he would not “be affiliated with something he had nothing to

do with.” Gale admitted that he was motivated to call the police after he learned that

Coleman was being detained by police.

       {¶54} Gale admitted that when he first met with detectives, he lied that he did not

get into the vehicle with Johnson in order to protect himself. Gale also admitted he was

not truthful with his uncle, who owned the Jeep. He initially testified that he did not
speak to his uncle until after he was released from the hospital, but then remembered that

he spoke to him while walking home from the gas station after getting his medical

supplies. Gale testified that he told his uncle to report the Jeep stolen because he could

not find the key and it would further distance himself from the crime.

        {¶55}   On cross-examination, Gale initially denied that he spoke with Johnson

over the phone that evening. However, after being shown his cell phone records, he

admitted that he spoke to Johnson. According to his phone records, Gale called Johnson

on the evening of June 11, 2012, at 11:35 p.m. and then in the early morning hours of

June 12, 2012, at 12:14 a.m., 12:16 a.m., 12:27 a.m. and 12:48 a.m. Additionally,

according to the phone records, Gale called Coleman’s phone multiple times when she

was sitting with him in his car at the gas station even though her cell phone was in

Howard’s vehicle.

        {¶56} Dawnteasha Crumedy testified that she knew Coates for 15 to 20 years and

he is the father of one of her children. She also stated that she had known Coleman for

over 20 years and described her as her best friend. Crumedy testified that she knew

Johnson through Coleman, and knew of him as Coleman’s brother, which she accepted as

true.   She testified that when she spoke to Coleman after Coates’s death, their

conversation was not pleasant — they were hollering and screaming at each other.

Crumedy also testified that she spoke with Johnson after her conversation with Coleman,

and that he wanted to know where both Coleman and Gale were. Johnson also wanted to

speak with her, which she agreed to arrange; however, she called the police instead.
       {¶57} Denise Novak, Johnson’s fianceé, testified that on the evening of June 11,

2012, Johnson left their house to go out with his friends. She stated she could not reach

Johnson through calls or text messages that entire evening and into the early morning of

June 12, 2012, which upset her because he was out late and he was using her car, a black

Chevy Impala.

       {¶58} When he came home, Johnson explained to her that in the early morning on

June 12, 2012, he picked up Coleman and her children. He kept saying that Coleman

was “crazy,” “he was tired of her stuff,” and that he “didn’t want any part of it.” On

cross-examination, she stated that Johnson did not pick them up because of Coleman

calling; rather, it was when Gale called him and asked him for a ride because he could not

find his car key. She further admitted that they “have given [Gale] and [Coleman] rides

before because they always need your help to get out of stuff.”

       {¶59} As her testimony progressed, she stated that Johnson told her that Gale had

gotten stabbed, was having trouble breathing, and bleeding in her car. But that Johnson

never said anything to her about someone being dead. She stated that no examination

was done of her vehicle, which Detective Smith confirmed.

       {¶60} Novak testified that a week later, Johnson’s father called stating that

Johnson was on the television regarding the murder of Coates. This was the first time,

according to Novak, that Johnson learned that someone had died.           Johnson turned

himself in a few days later.
         {¶61} Tamera Coleman (“Coleman”) testified on behalf of the State and admitted

she had been charged with the same offenses as Johnson, but entered into a deal where

she would be pleading guilty to manslaughter in exchange for testifying against Johnson.

         {¶62} Coleman testified that Johnson is like a brother to her, who she has known

for 10 years and whom she met through her late older brother. She further testified that

she knew Green, Coates, and Fussell for about 15 years. She stated she met Howard on

the night of the murder and that Gale was her boyfriend of three years.

         {¶63} Coleman told the jury her version of events about the evening of June 11,

2012, and early morning of June 12. She testified that Gale had someone drive her over

to Green’s house earlier in the day. Green became upset with Coates and when the

argument turned physical, Coleman broke up the fight. However, Coates started fighting

with her and then she and Green began fighting. Coleman testified that Coates put his

hands on her by punching her with his fists and she defended herself. She said she felt

disrespected and mad because she was only trying to break up a fight between him and

Green.

         {¶64} According to Coleman, Green wanted Coates to leave her house because of

all the fighting but he refused. Coleman wanted to leave Green’s house, but Howard

refused to take her and her children home; therefore, she called Johnson. Coleman told

the jury that she told Johnson that she got into an altercation with Coates and that she

needed someone to come pick her and her children up at Green’s house.
       {¶65} Coleman testified that they left for the bar around 2:00 a.m. and she went to

the bar to wait for Johnson. She stated that while at the bar, she called Johnson to make

sure he was coming to pick her up, and she and Green were discussing what happened

with Coates.

       {¶66} During this time, Gale had called her and was upset that she went out. She

told Gale that she got into an altercation with Coates, but that Johnson was coming to

pick her and the kids up. Gale responded that he wanted her to stay where she was and

that he would come for her. She told Gale they were going to a gas station so Green

could meet up with Fussell. According to Coleman, because Gale told her that he would

call Johnson and tell him that he was picking her up now, she did not call Johnson.

Coleman stated that Gale and Johnson were not friends, but social. She denied that Gale

ever questioned her relationship with Johnson, until this incident happened.

       {¶67} Once at the gas station, Coleman sat in Howard’s car until Gale drove up

in a Jeep. According to Coleman, everyone followed each other back to Green’s house.

Coleman denied that she ever called Johnson from Gale’s cell phone. She testified that

the last time she talked to Johnson was when she was at the bar. She testified she

assumed Gale called Johnson and told him not to come up; she had no idea that Johnson

was still coming to Cleveland.      However, when they arrived on East 169th Street,

Coleman saw Johnson’s car parked on the street. Even though Johnson was parked by

Fussell’s truck, and Coleman spoke briefly to Fussell, she did not talk to Johnson.
       {¶68}    Coleman testified that she went inside to get her children while Gale

stayed in the Jeep. According to Coleman, Green approached her and asked her why she

was leaving. Coleman stated that she pushed Green stating that she was too drunk to

remember what happened, and they started pushing and tugging each other.

       {¶69} Coleman stated she was able to walk away and walk to Green’s house. She

believed Johnson was still in his car, and she saw Coates and Gale were on the porch.

Once inside the house, she and Green got into another physical altercation. She testified

that after breaking loose and getting her children, she came downstairs and saw Coates

lying in the doorway. She denied hearing a gunshot.

       {¶70} At that point, Johnson and Gale were in the truck, so she got in with her kids

and they left. When asked about the black Chevy Impala owned by Johnson’s fianceé,

Coleman stated that Johnson picked them up in his green Chevy Suburban. Coleman

testified that she asked Gale and Johnson what happened, and Gale told her, “Carlos

stabbed him, and Edward shot him”; Johnson was not really saying anything.             She

testified she called the police and told them there was an altercation, which Detective

Smith stated the police never received.

       {¶71} Coleman denied that her testimony in court was different than what she told

the detectives; however, she subsequently admitted she told the detectives and the

prosecutor that Johnson admitted that he shot Coates. Coleman could not explain why

she did not tell the jury that Johnson made this admission, but after being pressed, she

testified that Johnson stated in the car that he shot Coates.
      {¶72} Coleman admitted that she does not know what happened on the porch, but

denied that she ever called Johnson for him to murder Coates and stated that she never

saw Johnson get out of his car.

      {¶73} Coleman admitted she still loved Gale, intended to stay with Gale, and that

she still talked to Gale. When asked whether Gale killed Coates, she responded “I don’t

know about that because I was not out there. I only know what I was told. I don’t know

that. I don’t know what happened outside.”        When asked what she was told she

responded:

      A: That Edward shot Capone and Capone — and Carlos stabbed Capone.

      Q: Right. And who — tell us again who the words — whose mouth did it
      come out of?

      A: Edward said that and Capone did.

      Q: Said what? What did Edward say to you?

      A: Edward said that he — Ca — Carlos stabbed Capone, and he shot him.

      {¶74} Dr. Krista Pekarski, who conducted Coates’s autopsy, testified that the

proximity of the gun to the entrance wound was at an indeterminate or distance range —

beyond a couple of feet. Dr. Pekarski testified that the bullet was recovered from the

victim’s cerebellum and that the trajectory of the bullet, based on the entrance wound and

where the bullet was recovered, was from left to right, from the front of the head to the

back of the head, and slightly upward. On cross-examination, Pekarski clarified that the

she stated “slightly upward” because the bullet was recovered from the brain after it was

removed; therefore, there was no way to do an exact measurement. But anatomically
speaking, she was able to determine the angle as “slight.” She further testified that the

trajectory angle of the bullet was not beyond 20 degrees — “slight incline” and “not a lot

of deviation in the up and down plane.”

       {¶75}   The trial court denied Johnson’s Crim.R. 29 motion for judgment of

acquittal and the matter was submitted to the jury.

       {¶76} While the jury was deliberating, Johnson moved for a mistrial based on the

state’s use of enlarged summaries of the cell phone records during its rebuttal closing

argument. Johnson maintained the improper demonstrative evidence was used by the

state for the purpose of showing that Johnson acted with prior calculation and design by

“lying in wait” to shoot Coates. After conducting a hearing, the trial court concluded

that the enlargements were not prejudicial because the jury also heard testimony that

Johnson drove to Cleveland for the sole purpose of picking up Coleman and her children.

       {¶77} The jury returned a verdict of not guilty on the charge of aggravated murder,

but guilty of murder and both counts of felonious assault and the attendant firearm

specifications. The trial court subsequently found Johnson guilty of having a weapon

while under disability and the notice of prior conviction and repeat violent offender

specifications. Johnson was sentenced to an aggregate sentence of 25 years to life in

prison. He now appeals his convictions, raising six assignments of error.

                           I. Manifest Weight of the Evidence

       {¶78} In his first assignment of error, Johnson contends that “the trial court erred

in entering a conviction which was against the manifest weight of the evidence, in
violation of defendant’s right to due process of law, as protected by the 14th Amendment

to the United States Constitution.”

       {¶79} “‘A manifest weight challenge * * * questions whether the prosecution met

its burden of persuasion.’”           State v. Ponce, 8th Dist. Cuyahoga No. 91329,

2010-Ohio-1741, ¶ 17, quoting State v. Thomas, 70 Ohio St.2d 79, 80, 434 N.E.2d 1356

(1982). The manifest-weight-of-the-evidence standard of review requires us to review

the entire record, weigh the evidence and all reasonable inferences, consider the

credibility of witnesses, and determine whether, in resolving conflicts in the evidence, the

trier of fact clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered. State v. Otten, 33 Ohio App.3d

339, 515 N.E.2d 1009 (9th Dist.1986), paragraph one of the syllabus. The discretionary

power to grant a new trial should be exercised only in exceptional cases where the

evidence weighs heavily against the conviction. State v. Thompkins, 78 Ohio St.3d 380,

386, 1997-Ohio-52, 678 N.E.2d 541.

       {¶80} Under well-settled precedent, we are constrained to adhere to the principle

that the credibility of witnesses and the weight to be given to their testimony are matters

for the trier of fact to resolve. See State v. DeHass, 10 Ohio St.2d 230, 231, 227 N.E.2d

212 (1967). Although we consider the credibility of witnesses in a manifest weight

challenge, we are mindful that the determination regarding witness credibility rests

primarily with the trier of fact because the trier of fact is in the best position to view the

witnesses and observe their demeanor, gestures, and voice inflections — observations that
are critical to determining a witness’s credibility. State v. Clark, 8th Dist. Cuyahoga No.

94050, 2010-Ohio-4354, ¶ 17, citing State v. Hill, 75 Ohio St.3d 195, 205,

1996-Ohio-222, 661 N.E.2d 1068, and State v. Antill, 176 Ohio St. 61, 66, 197 N.E.2d

548 (1964). The trier of fact is free to accept or reject any or all of the testimony of any

witness. State v. Smith, 8th Dist. Cuyahoga No. 93593, 2010-Ohio-4006, ¶ 16. As this

court has previously recognized, a defendant is not entitled to a reversal on

manifest-weight grounds merely because inconsistent evidence was presented at trial.

State v. Gaughan, 8th Dist. Cuyahoga No. 90523, 2009-Ohio-955, ¶ 32, citing State v.

Raver, 10th Dist. Franklin No. 02AP-604, 2003-Ohio-958, ¶ 21.

       {¶81} Johnson argues that his convictions are against the manifest weight of the

evidence because the state’s theory of the case ignored the fact that Coleman also called

Gale to the scene, and Gale had more of a motive to shoot Coates because Coleman was

his live-in girlfriend, and he had a physical altercation with Coates during which time

Gale was stabbed. Johnson also contends that the jury lost its way because all the

witnesses were untruthful with the police, provided inconsistent accounts of the events,

and the trajectory of the bullet paired with the testimony did not fit that Johnson was the

shooter.   However, the jury heard all the evidence, including the conflicting and

self-serving testimony by the witnesses, and considered the circumstances surrounding

Johnson’s identification as the shooter. Additionally, the testimony about the trajectory

of the bullet, coupled with Howard’s testimony, demonstrates that Johnson’s presence in

the driveway does not exclude him as the shooter.
       {¶82} Green, Fussell, and Howard were the only individuals who did not have any

self-preservation motives at this trial. Green and Fussell both testified about seeing a

man walking toward Green’s house with a gun. Fussell testified that he heard the gun

being “cocked.” Both described the man as “light-skinned,” and testified that moments

after the man passed, they heard a gunshot. While neither saw the shooting, Officer

Crosby testified that Green told her on scene that either “Ed” or “Capone” shot Coates.

       {¶83} The jury also heard Gale’s testimony of his involvement.            While his

testimony and actions taken after being stabbed, including throwing away his bloody

clothes, were suspect, the jury heard this testimony and drew its own conclusions from it.

Gale testified that he and Coates engaged in a physical altercation during which he was

stabbed.   But when Johnson approached the scene with a gun drawn, Gale started

retreating toward his vehicle. He then heard a gunshot and saw Coates lying in the

doorway.    Although Gale’s testimony was self-serving and he was untruthful with

everyone, certain consistencies existed about the events of the shooting and the actions

thereafter, which demonstrates that the jury did not lose its way in finding Johnson guilty.

       {¶84} The jury heard testimony that Johnson drove up in front of Green’s house

and yelled for Coleman to “come on,” while she was retrieving her children and fighting

with Green in the house. When she did not respond, Johnson pulled off and parked away

from the scene to wait for them, which is consistent with Howard’s testimony that he saw

Coleman and Gale walking down the street and enter a dark-colored vehicle that was

parked and driven by someone else.
       {¶85} The jury also heard both Gale and Coleman testify that once they got into

the car, it was discussed that Johnson may have killed Coates. According to Gale,

Johnson stated that he only fired one shot, he did not mean to do it, and then questioned

whether Coates was dead.        Coleman testified that she told the police that Johnson

admitted to shooting Coates, however, at trial she was not entirely forthcoming with this

information; rather, she stated that Gale told her that Johnson shot Coates.

       {¶86}     Even discounting all of Gale and Coleman’s testimony, Howard’s

testimony establishes that Johnson shot Coates. Howard saw Johnson approach Coates

with a gun. Although Howard testified that he did not see who pulled the trigger, he

heard a gunshot almost immediately after seeing Johnson re-emerge from the bushes with

the gun in the air. It was reasonable for the jury to infer that Johnson pulled the trigger.

Additionally, if the gun was being lowered when it was fired, it could create the “slight

incline” that Dr. Pekarski testified regarding the trajectory of the bullet.

       {¶87} Finally, during Novak’s testimony, she testified that Johnson used her black

vehicle to pick up Coleman, her children, and Gale, who had been stabbed. Furthermore,

two different times during her testimony, Novak stated that it was not until they received

a phone call that they learned that Coates was dead. The jury could have inferred that the

use of the word “dead” was significant, meaning that Johnson knew that Coates was shot.

 This would be consistent with Gale’s testimony that Johnson was in disbelief that the

one shot would have killed Coates.
      {¶88} What the jury could not ignore, however, was the uncontroverted testimony

that Johnson drove from Akron to Cleveland at Coleman’s request. Coleman called

Johnson and she could be heard yelling in an angry, hostile, and eager way, and stating

that Coates “needed to learn a lesson.” The cell phone records put Johnson in the area

around the time of the shooting. In fact, Coleman testified she saw Johnson’s car parked

on East 169th Street when she and Gale arrived at Green’s house. Howard testified that

Coates was watching a black car that pulled up, but no one exited.

      {¶89} The jury heard the inconsistencies, the self-serving testimony, the

motivations, and that the witnesses were all evasive or untruthful to the police at some

point during the investigation.   Furthermore, the jury’s verdict demonstrates that it

considered all the evidence, weighed the testimony of all the witnesses, and discounted

and accepted testimony where the jury determined it was appropriate. Accordingly, with

the investigation and evidence presented to the jury, and based on the record before us,

we cannot say that this is the exceptional case where the jury clearly lost its way in

finding Johnson guilty of the murder. Johnson’s first assignment of error is overruled.

                          II. Confrontation Clause — Hearsay

      {¶90} During direct examination, Gale testified about his reaction after learning

that Johnson was coming to Cleveland:

      A: I asked her why she called him.

      Q: All right. And what was her reaction to you inquiring about why?

      A: She saying that he need to come [f * * *] him up. He need to learn a
      lesson.
       Q: And who is she referring to?

       A: Carlos.

(Tr. 587-588.)

       Q: All right. Did you have conversation with — did Tamera make
       comments relative to this defendant coming to the Cleveland area or coming
       to where Carlos was?

       A: Yes.

       Q: What was the nature of any comment?

       A: She stated where was he, how long was he gonna’ be, and that she
       wanted him to [f * * *] him up. That was the exact words.

(Tr. 633.)

       {¶91} In his second assignment of error, Johnson contends that the trial court erred

in the admission of this evidence, in violation of defendant’s right to confront witnesses,

as protected by the Sixth and Fourteenth Amendments to the United States Constitution.

Specifically, he contends that Gale’s testimony regarding what Coleman told him about

Johnson’s purpose for driving to Cleveland was inadmissible hearsay.

       {¶92} A trial court possesses broad discretion with respect to the admission of

evidence, including the discretion to determine whether evidence constitutes hearsay and

whether it is admissible hearsay. State v. Graves, 9th Dist. Lorain No. 08CA009397,

2009-Ohio-1133, ¶ 4. We review a trial court’s decision regarding admissibility of

evidence under an abuse of discretion standard. State v. Maurer, 15 Ohio St.3d 239, 473

N.E.2d 768 (1984).
       {¶93} However, where no objection is raised to the admission of alleged hearsay

testimony, it may be considered by the trier of fact for whatever probative value it may

have. Dudukovich v. Lorain Metro. Hous. Auth., 58 Ohio St.2d 202, 208, 389 N.E.2d

1113 (1979), citing State v. Petro, 148 Ohio St. 473, 76 N.E.2d 355 (1947), paragraph

eight of the syllabus. Moreover, the failure to raise a timely objection at a time when the

trial court can correct an error constitutes a waiver of any objection to the admissibility of

evidence. Nevertheless, “[p]lain errors or defects affecting substantial rights may be

noticed although they were not brought to the attention of the court.” Crim.R. 52(B).

Thus, we review the admission of the alleged hearsay statements under the plain error

standard of Crim.R. 52(B).

       {¶94} Plain error consists of an obvious error or defect in the trial proceeding that

affects a substantial right. Crim.R. 52(B). Therefore, plain error occurs only when, but

for the error, the outcome of the trial clearly would have been different. State v. Long,

53 Ohio St.2d 91, 372 N.E.2d 804 (1978); State v. Hill, 92 Ohio St.3d 191, 203,

2001-Ohio-141, 749 N.E.2d 274.

       {¶95} Hearsay is an out-of-court statement offered for the truth of the matter

asserted and is generally not admissible at trial. Evid.R. 801(C). However, pursuant to

Evid.R. 801(D)(2)(e), “a statement is not hearsay if the statement is offered against a

party and is * * * a statement by a co-conspirator of a party during the course and in

furtherance of the conspiracy upon independent proof of the conspiracy.”
      {¶96} “‘The statement of a co-conspirator is not admissible pursuant to Evid.R.

801(D)(2)(e) until the proponent of the statement has made a prima facie showing of the

existence of the conspiracy by independent proof.”’ State v. Were, 118 Ohio St.3d 448,

2008-Ohio-2762, 890 N.E.2d 263, ¶ 116, quoting State v. Carter, 72 Ohio St.3d 545,

1995-Ohio-104, 651 N.E.2d 965, paragraph three of the syllabus. Evid.R. 801(D)(2)(e)

does not require that explicit findings of the conspiracy be made on the record. Were.

“The premature admission of such a statement is harmless error if the state subsequently

supplies the requisite independent proof of a conspiracy.” Carter at 550.

      {¶97} A prima facie case is made where the evidence introduced is sufficient to

support, but not compel, a particular conclusion, and which only furnishes evidence that

the jury may consider and weigh, but need not accept.         State v. Braun, 8th Dist.

Cuyahoga No. 91131, 2009-Ohio-4875, ¶ 107, citing State v. Martin, 9 Ohio App.3d 150,

458 N.E.2d 898 (11th Dist.1983), citing Cleveland v. Keah, 157 Ohio St. 331, 105 N.E.2d

402 (1952).

      {¶98} “The proponent of the statement must establish: (1) the existence of a

conspiracy; (2) the defendant’s participation in the conspiracy; (3) the declarant’s

participation in the conspiracy; (4) that the statement was made during the course of the

conspiracy; and (5) that the statement was in furtherance of the conspiracy.” Braun at ¶

108, citing State v. Milo, 6 Ohio App.3d 19, 451 N.E.2d 1253 (10th Dist.1982).

      {¶99} In this case, the state set forth a prima facie case by independent proof of a

conspiracy, at the very least, between Johnson and Coleman. Johnson participated in the
conspiracy because he traveled to Cleveland at Coleman’s request, and Coleman

participated in the conspiracy because she orchestrated the events by calling Johnson.

Green and Howard both testified that Coleman was calling and texting Johnson while

they were in the Dog Pound bar after her confrontation with Coates. When Howard was

asked how he knew she was calling Johnson, Howard responded, “cuz she was mad” and

because Coates “had hit her.” Green further testified that after Coates pushed Coleman

up against a wall, Coleman stated “that Coates wanted to fight like a bitch,” so she was

going to call her “brother,” who was later identified as Johnson.

       {¶100} Coleman’s statements to Gale were made in the course of the conspiracy

because Coleman had already called Johnson to come to Cleveland; and the statement

was made in furtherance of the conspiracy because it explained why Johnson was coming

to Cleveland and would explain why Coleman was “calm,” according to Gale.

Additional evidence of a conspiracy existed because Coleman, her children, and Gale left

the scene with Johnson after Coates was shot.

       {¶101}    Even if the admission of Gale’s testimony regarding Coleman’s

statements was error, the jury heard testimony that Johnson approached Coates with a gun

and admitted to shooting Coates. Therefore, Coleman’s purpose in having Johnson come

to Cleveland was irrelevant.

       {¶102} As for Johnson’s argument that this testimony violated his right to

confrontation, this court explained in Braun that “the Confrontation Clause is not violated

by the admission of statements made by a co-conspirator in furtherance of the
conspiracy.”      Braun, 8th Dist. Cuyahoga No. 91131, 2009-Ohio-4875, ¶ 115-118.

Furthermore, we note that Coleman, the declarant, testified at trial and was subject to

cross-examination; thus, Johnson was able to confront Coleman about the statements she

made to Gale.

          {¶103} Accordingly, Johnson’s second assignment of error is overruled.

                                      III. Jury Instruction

          {¶104} In his third assignment of error, Johnson contends that the trial court erred

in giving a flight instruction to the jury because no evidence existed showing that he took

additional affirmative steps to evade detection and apprehension by the police.

          {¶105} Because defense counsel did not object to the instruction, this assignment

of error will be addressed under the plain error standard of review. Crim.R. 52(B); In re:

J.G., 2013-Ohio-583, 986 N.E.2d 1122, ¶ 10 (8th Dist.), citing State v. Barnes, 94 Ohio

St.3d 21, 27, 2002-Ohio-68, 759 N.E.2d 1240.

          {¶106} In this case, the trial court gave the following instruction to the jury on

flight:

          Consciousness of guilt. Testimony has been admitted indicating that the

          defendant fled the scene. You are instructed that the fact that defendant

          fled the scene alone does not raise a presumption of guilt, but it may tend to

          indicate the defendant’s consciousness and/or awareness of guilt. If you

          find that the facts do not support that the defendant fled the scene or if you

          find that some other motive prompted the defendant’s conduct, or if you are
       unable to decide what the defendant’s motivation was, then you should not

       consider this evidence for any purpose. However, if you find that the facts

       support that the defendant engaged in such conduct, and if you decide that

       the defendant was motivated by consciousness and/or an awareness of guilt,

       you may, but are not required to consider that evidence in deciding whether

       the defendant is guilty of the crime charged. You alone will determine

       what weight, if any, to give this evidence.

       {¶107} Similar versions of this flight instruction have been upheld by this court in

numerous cases, including        State v. Gibson, 8th Dist. Cuyahoga No. 98725,

2013-Ohio-4372, State v. Vanderhorst, 8th Dist. Cuyahoga No. 97242, 2012-Ohio-2762,

¶ 55, and State v. Hamilton, 8th Dist. Cuyahoga No. 86520, 2006-Ohio-1949. However,

the instructions given in those cases were upheld because the evidence demonstrated that

the instruction was warranted.

       {¶108} “[A] mere departure from the scene of the crime is not to be confused with

deliberate flight from the area in which the suspect is normally to be found.” State v.

Santiago, 8th Dist. Cuyahoga No. 95516, 2011-Ohio-3058, ¶ 30, quoting State v.

Norwood, 11th Dist. Lake Nos. 96-L-089 and 96-L-090, 1997 Ohio App. LEXIS 4420

(Sept. 30, 1997).

       {¶109} In Norwood, the court found that the flight instruction was error, albeit

harmless error, because the defendant did not “leave the general area in which he may

have normally been found. Additionally, we do not equate appellant’s attempt to hide in
[a friend’s] kitchen with flight.” Id. at *15. The court further found that “the facts are

also insufficient to justify a flight instruction because appellant did not flee to a situs

where he could not have been easily located.” Id. at *15-16. Accordingly, it must be

clear that the defendant took affirmative steps to avoid detection and apprehension

beyond simply not remaining at the scene of the crime.

       {¶110} In this case, the evidence did not warrant a flight instruction. Johnson’s

leaving the scene was not deliberate flight in the sense of evading police and detection.

In fact, everyone except Green and Fussell left the scene of the shooting. After leaving

Green’s house, Johnson drove Coleman and Gale home, then went to his own home.

Johnson did “not flee to a situs where he could not have been easily located”; rather he

went home — a location where he normally could be found until he turned himself in

after being apprised of the warrant for his arrest. Accordingly, we find the trial court

erred in giving the jury the flight instruction.

       {¶111} Under our plain error review, however, we cannot say that this error by

the trial court affected the outcome of the case. The instruction, although improper,

ultimately allowed the jury to determine the defendant’s motivation in leaving the scene.

The jury heard the testimony that everyone left the scene of the shooting, with Johnson

driving Coleman, her children, and Gale (who had been stabbed) home.

       {¶112} Accordingly, we overrule Johnson’s third assignment of error.

                               IV. Prosecutorial Misconduct
       {¶113} Johnson moved for a mistrial after the jury began deliberations on the basis

that the prosecutor used the cell phone records for exactly what the trial court suggested

should be avoided during closing arguments — the cellular towers and the significance of

their locations. Johnson found issue not in the prosecutor pointing out the cell phone

towers on the map, but that the prosecutor used the information to infer that Johnson was

“lying in wait” to murder Coates.

       What is at issue is he said that, therefore, then can be interpreted as proof
       that the defendant lying in wait. And then looked at the jury and said, if a
       person lies in wait, it’s premeditated, it’s aggravated, it’s murder. And I
       believe that that misconduct rises to the level of a mistrial.

(Tr. 967.)

       {¶114} The trial court denied the motion, stating that it was most concerned that

the cell phone records would be used to track Johnson’s travel from Akron to Cleveland.

Having found that the prosecutor did not use the records for this purpose, the court found

no misconduct. Furthermore, the court noted the independent testimony that placed

Johnson at the scene and that the testimony revealed he was there only for pickup

purposes and not for any nefarious reasons, such as to commit a crime. Accordingly, the

court found no material prejudice.

       {¶115} In his fourth assignment of error, Johnson contends that “the trial court

erred in failing to grant a mistrial due to prosecutorial misconduct, in violation of

defendant’s right to due process of law, as protected by the Fourteenth Amendment to the

United States Constitution.”
       {¶116} Specifically, Johnson contends that the state engaged in misconduct during

closing argument when it used the cell phone records improperly by creating new

demonstrative evidence by enlarging the phone records which, according to Johnson,

were manipulations of the actual records. Johnson argues that these enlarged versions of

the cell phone records included information provided by the state that caused them to be

“labeled” and included a “legend” to interpret the calls, and “a map.”

       {¶117} The test for prosecutorial misconduct is whether the conduct was improper

and, if so, whether it prejudicially affected the substantial rights of the accused. State v.

Jones, 90 Ohio St.3d 403, 420, 2000-Ohio-187, 739 N.E.2d 300. The affect of the

alleged misconduct must be judged in the context of the entire trial and not treated as an

isolated incident in an otherwise properly tried case.       State v. Singleton, 8th Dist.

Cuyahoga No. 98301, 2013-Ohio-1440, ¶ 58. Accordingly, an appellate court should

only reverse a conviction if the effect of the misconduct “permeates the entire atmosphere

of the trial,” such that the defendant has been denied a fair trial. Id., citing State v.

Tumbleson, 105 Ohio App.3d 693, 696, 664 N.E.2d 1318 (12th Dist.1995). In analyzing

whether a defendant was deprived of a fair trial, an appellate court must determine

beyond a reasonable doubt whether, absent the improper conduct of the prosecutor, the

jury would have found the defendant guilty. See Maurer, 15 Ohio St.3d at 266-267, 473

N.E.2d 768.

       {¶118} While the enlarged cell phone records, manipulations thereof, and

explanations were questionable, we cannot find the harm to Johnson, nor has Johnson
explained how these enlargements were prejudicial or affected the outcome of the case.

First, our review of the record shows that the state used the cell phone records to support

its theory that Johnson’s conduct was premeditated — with prior calculation and design,

to prove their case for aggravated murder.        The jury found Johnson not guilty of

aggravated murder; thus, it can be necessarily inferred that they felt that Johnson’s

conduct was not premeditated, and any inference about him “lying in wait” was harmless.

       {¶119} Morever, the defense theory of the case was that Johnson was present at

Green’s house that evening, but that he was not the shooter. Therefore, the route that

Johnson took from Akron to Cleveland was irrelevant.            Finally, because the jury

acquitted Johnson of aggravated murder, Johnson’s challenge to the trial court’s denial of

his request for a mistrial is without merit.

       {¶120} Johnson’s fourth assignment of error is overruled.

                            V. Effective Assistance of Counsel

       {¶121} In his fifth assignment of error, Johnson contends that he “was denied the

effective assistance of counsel, in violation of his right to counsel, and defendant’s right

to due process of law, as protected by the Sixth and Fourteenth Amendments to the

United States Constitution.”

       {¶122} Johnson claims his counsel was ineffective for failing to object to (1) the

hearsay testimony, which was his second assigned error; (2) the jury instruction on flight,

which was his third assigned error; and (3) the state’s closing argument, which was his

fourth assigned error.
       {¶123} To establish ineffective assistance of counsel, a defendant must

demonstrate that counsel’s performance fell below an objective standard of reasonable

representation and that he was prejudiced by that performance. State v. Drummond, 111

Ohio St.3d 14, 2006-Ohio-5084, 854 N.E.2d 1038, ¶ 205, citing Strickland v.

Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674. (1984).           Prejudice is

established when the defendant demonstrates “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland at 694.

       {¶124} Johnson first claims his counsel was ineffective for failing to object to

hearsay testimony. As discussed in his second assignment of error, the testimony was

admissible as non-hearsay because it was made by a co-conspirator.            Therefore,

counsel’s failure to object would have been futile.

       {¶125} Nevertheless, a review of the record demonstrates that counsel did object

when the state attempted to question Gale again about Coleman’s statements. See tr.

632.   However, after a side-bar discussion, counsel withdrew his objection.         On

cross-examination, counsel explained why he withdrew his objection — as a strategic

tactic to support the defense theory that Gale actually called Johnson that evening. See

tr. 640. According to the defense, the cell phone records indicated that Gale’s phone was

used to call Johnson, and although the state argued that Coleman was using Gale’s phone

while seated in Gale’s car, Gale’s records further showed that the calls were being made
to Johnson prior to Coleman allegedly using Gale’s phone.           Accordingly, we find

counsel’s failure to object or his subsequent withdrawal of the objection was for strategic

purposes; thus, it cannot be deemed as ineffective.

       {¶126} Johnson contends counsel was also ineffective for failing to object to the

jury instruction. As discussed under Johnson’s second assignment of error, the trial court

erred in instructing the jury on flight because the evidence did not support such

instruction; therefore, an objection to that instruction would not have been futile.

However, the error was harmless considering the instruction as a whole allowed for the

jury to conclude that Johnson’s departure from the scene was motivated by other factors,

including that Gale had been stabbed or to remove Coleman’s children from the scene.

       {¶127} In his final argument, Johnson maintains counsel was ineffective for failing

to object to the state’s closing argument, specifically about the cell phone records.

Johnson also contends that counsel should have requested a curative instruction after their

use in closing argument. As discussed under Johnson’s fourth assignment of error, the

state was unsuccessful in its use of the enlarged cell phone records. Therefore, the

failure to object was harmless.

       {¶128} Moreover, counsel’s request for a curative instruction at that point would

have been prejudicial. Asking for a curative instruction would have heightened the

juror’s awareness of the significance of the cell phone records and their importance in

proving premeditation. Rather, counsel acted appropriately in requesting a mistrial based

on the perceived prejudicial effect of the enlarged and summarized cell phone records.
       {¶129} Based on the record before this court, we cannot say that Johnson was

denied the effective assistance of counsel to the extent that he was prejudiced and the

result of the trial would have been different. Johnson’s fifth assignment of error is

overruled.

                                  VI. Cumulative Error

       {¶130} In his sixth assignment of error, Johnson contends that “the proceedings

below denied [him] of his right to a fair trial under [the] Fifth, Sixth and Fourteenth

Amendments to the United States Constitution, because of cumulative errors during the

trial of this case.”

       {¶131} The “cumulative error” doctrine states that a “conviction will be reversed

where the cumulative effect of errors in a trial deprives a defendant of the constitutional

right to a fair trial even though each of the numerous instances of the trial court errors do

not individually constitute cause for reversal.” State v. Garner, 74 Ohio St.3d 49, 64,

1995-Ohio-168, 656 N.E.2d 623. In order to find cumulative error, we must find: (1)

that multiple errors were committed at trial, and (2) there is a reasonable probability that

the outcome of the trial would have been different but for the combination of the

separately harmless errors.       State v. Viceroy, 8th Dist. Cuyahoga No. 97031,

2012-Ohio-2494, ¶ 21, citing State v. Clark, 8th Dist. Cuyahoga No. 89371,

2008-Ohio-1404, ¶ 62.

       {¶132} Although we found that the trial court erred in giving a flight jury

instruction, we found that this error did not rise to the level of reversible error.
Accordingly, having found no other causes for reversal, this doctrine is not applicable to

this case. Johnson’s sixth assignment of error is overruled.

      {¶133} Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s convictions having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR


KEY WORDS:




Confrontation clause, hearsay, statement by co-conspirator, Evid.R. 801(D)(2)(e), flight
jury instruction. Defendants right to confront witnesses was not violated where
statement was admissible pursuant to Evid.R. 801(D)(2)(e), a statement made by a
co-conspirator. Additionally the declarant of the statement testified at trial and was
subject to cross-examination. Trial court erred in giving the jury an instruction on flight
because the evidence did not support such instruction. However, this error did not rise to
the level of plain error to warrant reversal.